Case: 12-5109     Document: 14    Page: 1   Filed: 10/09/2012




          NOTE:   This order is nonprecedential.

  muiteb ~tate5 <!Court of ~eaI5
      for tbe jfeberaI <!Circuit

                     MORRIS MAY,
                    Plaintiff-Appellant,
                             v.
                   UNITED STATES,
                   Defendant-Appellee.


                        2012-5109


       Appeal from the United States Court of Federal
  Claims in case no. 11-CV-774, Judge Susan G. Braden.


                      ON MOTION


                        ORDER
    The court construes Morris May's "motion to expedite"
as a motion to reinstate the appeal that was dismissed for
failure to file his brief, and the court treats the motion
(which included a completed informal brief form) as his
opening brief.
    Upon consideration thereof,
    IT Is ORDERED THAT:
Case: 12-5109      Document: 14   Page: 2    Filed: 10/09/2012




MORRIS MAY V. US                                           2

    The mandate is recalled, the dismissal order is va-
cated, and the appeal is reinstated. The appellee's brief is
due within 30 days of the date of this order.
                                    FOR THE COURT


      OCT 09 2012                   /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk
cc: Morris May
    Alexis J. Echols, Esq.
s26